Exhibit 10.4

FIRST AMENDMENT TO

EX-US COMMERCIALIZATION AGREEMENT

 

 

This First Amendment (“First Amendment”) to the Ex-US Commercialization
Agreement (the “Agreement”), effective April 7, 2015, by and between F.
Hoffmann-La Roche Ltd, with an office and place of business at Grenzacherstrasse
124, 4070, Basel, Switzerland ( “Roche”), on the one hand, and Foundation
Medicine, Inc., with an office and place of business at 150 Second Street,
Cambridge, MA 02141, U.S.A. (“FMI”), on the other hand (each a “Party,” and
collectively, the “Parties”), is entered into by and between the Parties on May
9, 2016 and shall be considered effective as of April 7, 2016 (the “First
Amendment Effective Date”). Capitalized terms used in this First Amendment and
not otherwise defined herein are used with the meanings ascribed to them in the
Agreement.

 

Section 6.3.  Section 6.3 of the Agreement is hereby replaced with the
following:

“6.3Reporting Adverse Events

If the development or commercialization of a given Product mandates the mutual
reporting of Adverse Events, then the Parties will establish procedures for
tracking and informing each other concerning such Adverse Events as required by
law, and shall maintain such databases and execute such agreements as needed for
this purpose.  

 

If in the course of the activity covered by this Agreement, FMI employees (i) in
FMI’s medical affairs group or pathology group or (ii) who are client services
representatives or sales account executives, become aware of a suspected Adverse
Events/special situation report (pregnancy, breastfeeding, lack of efficacy,
overdose, misuse, abuse, off-label use, medication errors (included intercepted
and potential), occupational exposure, suspected transmission of an infectious
agent via a medicinal product, death, quality defect or falsified medicinal
product) associated with the use of a Roche medicinal product, this should be
reported to the Roche Drug Safety department at welwyn.pds-pc@roche.com
promptly. As used herein, “Adverse Event” means any untoward medical occurrence
in a patient or clinical investigation subject administered a pharmaceutical
product and which does not necessarily have to have a causal relationship with
this treatment. An Adverse Event can therefore be any unfavorable and unintended
sign (including an abnormal laboratory finding), symptom, or disease temporally
associated with the use of a medicinal product, whether or not related to the
medicinal product.”

 

 

 

 

[Signature page follows.]

 

 




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this First Amendment to be
executed as of the date set forth above. All other terms and conditions of the
Agreement remain in force and effect.

 

FOUNDATION MEDICINE, INC.

F. HOFFMANN-LA ROCHE LTD

 

 

Signed: /s/ Steven J. Kafka

 

 

Signed: /s/ Sandra Verboven

 

Name: Steven J. Kafka, PhD

 

Name: Sandra Verboven

 

Title: President & Chief Operating Officer

 

Title: Global Head PV Licensing

 

 

 

 

F. HOFFMANN-LA ROCHE LTD

 

 

Signed: /s/ Stefan Arnold

 

 

Name: Stefan Arnold

 

 

Title: Head Legal Pharma

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2